DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 11-15 have been added. Claims 1-15 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that while Xiao et al. (CN108412578A) hereinafter Xiao does not anticipate or render obvious the newly amended limitations on its own, however, Xiao in view of newly cited Baek (US 2019/0186976 A1) does render the claimed limitation obvious as shown in the rejection below.

Claim Objections
Claim 15 objected to because of the following informalities:  The term, "magnetic" should be "magnet" to be consistent with claim 1 from which claim 15 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN108412578A) hereinafter Xiao and Baek (US 2019/0186976 A1) hereinafter Baek.
Claim 1:
Xiao discloses an internal combustion engine comprising:  an oil pan; and [Desc. Pg. 1, Paras. 1-2] a stopper; [Fig. 1, Item 5] 
It should be noted that since the scale tube (2) is a tube which is defined as a hollow cylinder a person having ordinary skill in the art would assume that the scale cap is circular since its intent is to close out the tube; Further the annular groove (Fig. 5, Item 51) indicates a round shape.
Xiao doesn’t explicitly disclose a crankcase and contact between the dipstick and the crankcase and a cylinder head.
However, Baek does disclose a crankcase and contact between the dipstick and the crankcase [Para. 0037; Items 1, 103] and a cylinder head. [Para. 0038]

Claim 2:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao also discloses further a dipstick is situated at the stopper. [Fig. 1, Item 4]
Claim 3:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao also discloses wherein the stopper is configured to be insertable into and fixed at the reception element. [Fig. 5, Items 2, 5, 51, 61; Desc. Pg. 3, last paragraph]
Claim 6:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao also discloses wherein a head of the stopper has a circular shape. [Fig. 1, Items 5, 51]
It should be noted that since the scale tube (2) is a tube which is defined as a hollow cylinder a person having ordinary skill in the art would assume that the scale cap is circular since its intent is to close out the tube; Further the annular groove (Fig. 5, Item 51) indicates a round shape.
Claim 7:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao also discloses wherein a head of the stopper is provided with a dipstick head having a ring-shaped element. [Fig. 1, Item 3]
Claim 8:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao also discloses wherein the permanent magnet situated downstream from a head of the stopper. [Figs. 1-5, Items 5, 8; the head is the top portion of the cap closer to the outer ruler 3]
It should be noted that head is being interpreted as, "the end that is upper or higher or opposite the foot" (Merriam-Webster). Therefore, the head of the cap is the outer facing portion closest to the outer ruler 3. Also, Downstream is interpreted as the portion closer to the oil being measured and further away from the outer ruler. Therefore, the magnets are downstream of the head.
Claim 9:
Xiao discloses a method for assembly an internal combustion engine comprising: providing dipstick assembly including a dipstick, a stopper connected to the dipstick [Fig. 1, Items 4, 5; Desc. Pg. 4, Paras. 8-9] and a permanent magnet connected to the stopper; and fastening the dipstick assembly 

Xiao doesn’t explicitly disclose a crankcase and contact between the dipstick and the crankcase.
However, Baek does disclose a crankcase and contact between the dipstick and the crankcase [Para. 0037; Items 1, 103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Xiao with the disclosure of Baek to provide a location for the dipstick which enables it to be packaged on the engine while having access to determine the level of oil in said engine thus enabling proper maintenance and increased reliability.
Claim 10:
Xiao discloses an internal combustion engine comprising: [Desc. Pg. 1, Paras. 1-2] dipstick assembly including a dipstick, [Fig. 1, Item 4] a stopper connected to the dipstick and [Fig. 1, Item 5] a permanent magnet connected to the stopper, the permanent magnet fastening the dipstick assembly 
It should be noted that since the scale tube (2) is a tube which is defined as a hollow cylinder a person having ordinary skill in the art would assume that the scale cap 
Xiao doesn’t explicitly disclose a crankcase and contact between the dipstick and the crankcase.
However, Baek does disclose a crankcase and contact between the dipstick and the crankcase [Para. 0037; Items 1, 103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Xiao with the disclosure of Baek to provide a location for the dipstick which enables it to be packaged on the engine while having access to determine the level of oil in said engine thus enabling proper maintenance and increased reliability.
Claim 11:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 10.
Xiao also discloses wherein (the dipstick utilizes) the permanent magnet 
Xiao doesn’t explicitly disclose a crankcase and contact between the dipstick and the crankcase.
However, Baek does disclose a crankcase and contact between the dipstick and the crankcase [Para. 0037; Items 1, 103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Xiao with the disclosure of Baek 
Claim 13:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 9.
Xiao also discloses wherein the fastening of the dipstick assembly 
Xiao doesn’t explicitly disclose a crankcase and contact between the dipstick and the crankcase.
However, Baek does disclose a crankcase and contact between the dipstick and the crankcase [Para. 0037; Items 1, 103].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Xiao with the disclosure of Baek to provide a location for the dipstick which enables it to be packaged on the engine while having access to determine the level of oil in said engine thus enabling proper maintenance and increased reliability.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Baek as applied to claim 1 above, and further in view of Rochow et al. (US 4,155,166) hereinafter Rochow.
Claim 4:

Xiao doesn’t explicitly disclose wherein the cylindrical part has at least one ring groove for receiving an O-ring.
However, Rochow does disclose wherein the cylindrical part has at least one ring groove for receiving an O-ring. [Figs. 5-7, Items 52, 54, 76]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the assembly of Xiao and Baek with the cylinder part and O-rings of Rochow to provide additional sealing  thus improving reliability [col. 5, lines 1-6].
Claim 5:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao doesn’t explicitly disclose wherein O-rings are situated upstream and downstream from the cylindrical part of the stopper.
However, Rochow does disclose wherein O-rings are situated upstream and downstream from the cylindrical part of the stopper. [Figs. 5-7, Items 50, 54, 76]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the assembly of Xiao and Baek with the cylinder part and O-rings of Rochow to provide additional sealing  thus improving reliability [col. 5, lines 1-6].

Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Baek as applied to claims 1, 9, and 10 above, and further in view of Shackelford (US 2018/0140120 A1) hereinafter Shackelford.
Claim 12:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 10.
Xiao and Baek teach all of the claimed features but are silent as to the magnetic connection fixes the dipstick assembly to the crankcase at a force of 5 kg to 10 kg. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.  
Shackelford  teaches that the force of a magnetic connection is a results effective variable in that it produces a recognized result [See Paras. 0028-0029]. In this case, Shackelford teaches that when the cover is placed on the lid, the magnet force of attraction between the metallic material and the magnets holds the cover in place relative to the lid to seal the liquid inside while enabling a user to remove the cover by applying sufficient force. Therefore, the force must be great enough to hold the cover in place during use but weak enough to be manipulated by a used when needed. Accordingly, the amount of magnetic connection force is a results effective variable which achieves the recognized result of holding a cover in place during operation while being removable by a user when needed. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of Xiao and Baek and optimize the magnetic connection that fixes the dipstick 
It should be noted that force is being interpreted as “magnetic pull force,” which, a person having ordinary skill in the art would recognize as commonly being measured in kg.
Claim 14:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 9.
Xiao and Baek teach all of the claimed features but are silent as to the magnetic connection fixes the dipstick assembly to the crankcase at a force of 5 kg to 10 kg. It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation, see MPEP 2144.05 II A.  
Shackelford  teaches that the force of a magnetic connection is a results effective variable in that it produces a recognized result [See Paras. 0028-0029]. In this case, Shackelford teaches that when the cover is placed on the lid, the magnet force of attraction between the metallic material and the magnets holds the cover in place relative to the lid to seal the liquid inside while enabling a user to remove the cover by 
It should be noted that force is being interpreted as “magnetic pull force,” which, a person having ordinary skill in the art would recognize as commonly being measured in kg.
Claim 15:
Xiao and Baek, as shown in the rejection above, disclose all the limitations of claim 1.
Xiao and Baek teach all of the claimed features but are silent as to the permanent magnetic fixes the stopper to the crankcase at a force of 5 kg to 10 kg. It is noted that it has been held that where the general conditions of a claim are disclosed in 
Shackelford  teaches that the force of a magnetic connection is a results effective variable in that it produces a recognized result [See Paras. 0028-0029]. In this case, Shackelford teaches that when the cover is placed on the lid, the magnet force of attraction between the metallic material and the magnets holds the cover in place relative to the lid to seal the liquid inside while enabling a user to remove the cover by applying sufficient force. Therefore, the force must be great enough to hold the cover in place during use but weak enough to be manipulated by a used when needed. Accordingly, the amount of magnetic connection force is a results effective variable which achieves the recognized result of holding a cover in place during operation while being removable by a user when needed. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the apparatus of Xiao and Baek and optimize the permanent magnetic to fix the stopper to the crankcase at a force of 5 kg to 10 kg, since it has been held that is not inventive to discover the optimum or workable ranges of a results effective variable by routine experimentation. Note that in the MPEP it says that A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, see MPEP 2144.05 B. Also, if the prior art does not recognize that the variable has an effect on the system, the parameter optimized is not recognized in the art to be a result- effective variable. Therefore, in 
It should be noted that force is being interpreted as “magnetic pull force,” which, a person having ordinary skill in the art would recognize as commonly being measured in kg.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bhandari (US 2020/0114381 A1) paragraph 0061 discloses a fluid dispenser with a magnetic cap with a force strong enough to hold the removable cap in a desired position while operating the dispenser but not strong enough to prevent the user from manipulating the cap as required.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747